                                               Exhibit 10.3

 

AMENDMENT TO THE OFFICER SEVERANCE AGREEMENT

This Amendment to the SEVERANCE AGREEMENT of October 2, 2017 (“Amendment”)
between HEXCEL CORPORATION, a Delaware corporation with its principal place of
business in Stamford, Connecticut (the "Company"), and Gail E. Lehman (the
"Officer"), is effective as of June 1, 2018.

 

WHEREAS, the Company and the Officer entered into an Officer Severance Agreement
on October 2, 2017 (the “Agreement”); and

 

WHEREAS, under Section 7 of the Agreement, the Officer agreed, subject to
specified exceptions, not to disclose trade secrets and confidential and
proprietary information of the Company, its subsidiaries and affiliates (the
“Non-Disclosure Provision”); and

 

WHEREAS, the Company and the Officer wish to clarify the scope of the
Non-Disclosure Provision.

 

NOW, THEREFORE, in consideration of the mutual covenants of the Officer and the
Company and of the Officer's continued employment with the Company, the parties
agree as follows:

 

1.Amendment of Section 7 of the Agreement.  Section 7 of the Agreement is
deleted in its entirety and replaced with the italicized language set forth
below.

 

 

7.

Confidentiality.

 

(a) In addition to any obligation regarding Inventions, the Officer acknowledges
that the trade secrets and confidential and proprietary information of the
Company, its subsidiaries and affiliates, including without limitation:

 

(i) unpublished information concerning:

(A) research activities and plans,

(B) marketing or sales plans,

(C) pricing or pricing strategies,

(D) operational techniques, and

(E) strategic plans;

 

(ii) unpublished financial information, including information concerning
revenues, profits and profit margins;

 

(iii) internal confidential manuals; and

 

(iv) any "material inside information" as such phrase is used for purposes of
the Securities Exchange Act of 1934, as amended; all constitute valuable,
special and unique information of the Company, its subsidiaries and
affiliates.  In recognition of this fact, the Officer agrees that the Officer
will not disclose any such trade secrets or confidential or proprietary
information (except (A) information which becomes publicly available without
violation of this Agreement, (B) information of which the Officer, prior to
disclosure by the Officer, did not know and should not have known was disclosed
to the Officer by a third party in violation of any other person's
confidentiality or fiduciary obligation, (C) disclosure required in connection
with any legal process (provided the Officer promptly gives the Company written
notice of any legal process seeking to

--------------------------------------------------------------------------------

compel such disclosure and reasonably cooperates in the Company’s attempt to
eliminate or limit the scope of such disclosure) and (D) disclosure while
employed by the Company which the Officer reasonably and in good faith believes
to be in or not opposed to the interests of the Company) to any person, firm,
corporation, association or other entity, for any reason or purpose whatsoever,
nor shall the Officer make use of any such information for the benefit of any
person, firm, corporation or other entity except on behalf of the Company, its
subsidiaries and affiliates.

 

(b)(i) Nothing in this Agreement shall prohibit or restrict the Officer from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or filing a claim or assisting with
an investigation directly with a government agency or entity or a
self-regulatory authority, or from making other disclosures that are protected
under the whistleblower provisions of any applicable law or regulation.  The
Officer need not notify the Company that the Officer is engaging in the
activities described in the preceding sentence.  However, if the Officer is
required by law to disclose confidential information, other than to a government
agency or entity or a self-regulatory authority, the Officer shall give prompt
written notice to the General Counsel of the Company and shall otherwise comply
with the requirements of subsection (a)(iv)(C) above. Notwithstanding the
foregoing, under no circumstance will the Officer be authorized to disclose any
information covered by attorney-client privilege or attorney work product of the
Company or any of its subsidiaries without prior written consent of the
Company’s General Counsel or other officer designated by the Board of Directors
of the Company.

 

(ii) The Officer has been advised that the U.S. Defend Trade Secrets Act of 2016
provides criminal and civil immunity to U.S. federal and state claims for trade
secret misappropriation to individuals who disclose a trade secret to their
attorney, a court, or a government official in certain confidential
circumstances that are set forth in 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2)
related to the reporting or investigation of a suspected violation of the law,
or in connection with a lawsuit for retaliation for reporting a suspected
violation of the law.

 

 

2.

Miscellaneous.

 

(a) Other than as set forth in this Amendment, all terms used in this Amendment
shall have the meaning set forth in the Agreement.

 

(b) Other than as amended by this Amendment, all other terms in the Agreement
shall remain in full force and effect.




--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Officer
Severance Agreement as of the date and year first above written.

 

 

HEXCEL CORPORATION

 

By:/s/ Patrick Winterlich

Name:   Patrick Winterlich

 

Title:

Executive Vice President and

Chief Financial Officer

 

 

/s/ Gail E. Lehman

Gail E. Lehman ("Officer")